The plaintiff in error filed an affidavit showing service by him of the bill of exceptions on June 7, 1943. The certificate to the bill of exceptions was signed by the judge on June 8, 1943. Service of a bill of exceptions before it is certified by a judge is no service. Riley v. Echols, 99 Ga. 321
(25 S.E. 649). The affidavit cannot be construed to mean that the date on the judge's certificate is incorrect, for the reason that there is no authority for a party to do what the judge himself cannot do. Consolidated Naval Stores Co. v.  McPhatter, 147 Ga. 797 (95 S.E. 686). Nor will an affidavit suffice when made after the time allowed for service and filing of the bill of exceptions, to the effect that the service was made on the same date the certificate was signed.  Plummer v. Moore, 63 Ga. 626; Goodwin v. Kennedy, 99 Ga. 123 (24 S.E. 975); Brantley v. McArthur, 132 Ga. 459
(64 S.E. 325).
Writ of error dismissed. Stephens, P. J., and Sutton, J.,concur.
     DECIDED NOVEMBER 20, 1943. REHEARING DENIED DECEMBER 14, 1943.